MEMORANDUM****
In support of its conclusion that Petitioners did not sustain their burden of proving that they had suffered past persecution or would be persecuted if returned to Bangladesh, the BIA refers to evidence that the Bangladesh government has little contact with the Bihari refugee population living in refugee camps. However, we have held that government inaction in the face of persecution by private groups that the government is unwilling or unable to control may support a claim for asylum. See Singh v. I.N.S., 94 F.3d 1353, 1359 (9th Cir.1996). We remand to the BIA for reconsideration of Petitioners’ asylum claims based on private persecution.
PETITION GRANTED AND CASE REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided in Ninth Circuit Rule 36-3.